     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 1 of 27



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

______________________________
                                       )
BILL FIFE,                             )
                     Plaintiff,        )
                                       )
    v.                                 )           Civil Action
                                       )           No. 17-11387-PBS
METLIFE GROUP, INC. and METLIFE,       )
INC.                                   )
                                       )
                    Defendants.        )
______________________________         )

                        MEMORANDUM AND ORDER

                          November 15, 2019

    This is an age discrimination suit brought by Plaintiff

Bill Fife against Defendants MetLife Group, Inc. and MetLife,

Inc. (collectively, “MetLife”). Fife alleges MetLife terminated

his employment because of his age during a reduction in force in

2016 after fourteen years of strong performance. Fife brings

claims of age discrimination under the federal Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et

seq., and the Massachusetts Fair Employment Practices Act

(“FEPA”), Mass. Gen. Laws ch. 151B. After a hearing and review

of the record, this Court denied MetLife’s first motion for

summary judgment on June 4, 2019 (Docket No. 89). The Court

found that there are genuine disputes of material fact as to

whether MetLife considered Fife’s proximity to retirement when

terminating him at the age of sixty-four. The Court assumes

                                      1
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 2 of 27



familiarity with that opinion and will not revisit the issues

addressed in it.

    During discovery, Fife learned that MetLife had considered

Fife for a newly created position rather than terminating him,

but ultimately didn’t offer it to him. At Defendants’ request,

the Court permitted targeted discovery regarding this position

(Docket No. 90). Following this discovery, MetLife has filed a

renewed motion for summary judgment and the parties have

submitted an avalanche of filings on this second bite of the

apple. After a hearing, the Court DENIES Defendants’ renewed

motion for summary judgment (Docket No. 96).

                             FACTUAL BACKGROUND

    When all reasonable inferences are drawn in favor of the

non-moving party, the record contains the following facts.

   I.   Fife Hired by MetLife

    Bill Fife was hired by Travelers, an insurance company, in

2004. Fife became a MetLife employee in 2005, when MetLife

acquired Travelers. In 2014, Fife was named Vice President of

Strategic Relationship Management (“SRM”) & Divisional Sales

Manager (“DSM”) for HSBC (a bank). As part of his SRM role, Fife

supervised Eric Tompkins, who in turn supervised eight SRM

employees. From February 2014 to February 2016, Fife reported to

Kieran Mullins, who was then the Senior Vice President of Life



                                      2
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 3 of 27



and Disability Sales Third Party. In February 2016, Mullins was

promoted, and Myles Lambert became Fife’s direct supervisor.

    The Defendants have acknowledged that Fife was “always a

strong performer.” Docket No. 119 at 24. For example, in Fife’s

2014 performance assessment, Mullins described Fife as having an

“outstanding year in 2014,” Docket No. 119 at 33, in which Fife

“exceeded sales goals,” id. at 29, and created new work

practices which Mullins said would “be the cornerstone of our

strategy for years going forward,” id. at 32.

   II.   Fife’s Retirement-Related Discussions Prior to 2016

    Prior to December 2015, Fife told Mullins that he had

planned to retire around age sixty-five. However, in December

2015 or January 2016 he told Mullins that, because he was

enjoying work and achieving good results, he had “no interest in

retiring at 65” and wanted “to keep going.” Docket No. 99-8 at 7

(Fife II Tr. 43:19-44:16).

    Both Lambert and Tompkins believed Fife had retirement

plans as of the spring of 2016. Lambert “was told” in the spring

of 2016 about Fife “relinquishing some of his responsibilities

to [Tompkins], in preparation of eventually transitioning into

retirement.” Docket No. 114 at 52 (Lambert Tr. 42:14-43:4).

Tompkins claims Fife commented “on several occasions about his

retirement plans,” as late as December of 2015, Docket No. 114

at 15 (Tompkins Tr. 46:1-8, 46:19-24, 48:5-12), but Fife denies

                                      3
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 4 of 27



ever discussing the issue with Tompkins, Docket No. 111 at ¶ 4.

Tompkins further stated that in 2016 “there was a known quantity

that Mr. Fife intended to retire at some point in time.” Docket

No. 114 at 15 (Tompkins III Tr. 46:1-8).

   III. MetLife Spins Off U.S. Retail Life Insurance Business
        into Brighthouse Financial, Inc.

    In late 2016, MetLife spun off a portion of its U.S. retail

business into a new company, Brighthouse Financial, Inc. Unlike

MetLife’s model of selling numerous insurance products through

an insurance agent sales force, Brighthouse would initially

focus on offering a smaller portfolio of insurance products

through sales by third parties.

    MetLife conducted a reduction in force (“RIF”) and

reorganization of leadership prior to the spin off of

Brighthouse. In early 2016, Mullins was promoted, and Myles

Lambert became Fife’s direct supervisor. A few months later, on

June 6, 2016, Lambert appointed Melissa Cox as National Sales

Director for Third Party Distribution, making her Fife’s direct

supervisor.

   IV.   Reduction in Force

    Lambert convened an offsite meeting around March 2016,

which Tompkins, Cox, and Lauren Davis (a DSM) attended.

According to Tompkins, the purpose of the meeting was to “start

thinking what the new organization might look like,”


                                      4
       Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 5 of 27



specifically for the third-party life insurance team. Docket No.

114 at 12 (Tompkins III Tr. 38:20-39:8). Tompkins signed a non-

disclosure agreement regarding his work with Cox and Davis.

MetLife employees Barry Higgins and Gretchen Bell were later

added to the group. By July 13, 2016, there was a “core group

which was the team of people that were looking at how we were

going to structure distribution and strategically what we were

going to do moving forward.” Id. at 6 (Tompkins III Tr. 15:20-

23).

       In preparation for the transition to Brighthouse, Cox was

tasked with decreasing the DSM headcount down to three. Cox did

not review any of the DSM’s prior performance reviews or sales

metrics to assist her in deciding whom to retain. She also did

not consult with Mullins, Fife’s prior supervisor. at 11, 45

(Cox I Tr. at 33:8-20, 172:6-21). Cox explained that she wanted

to “do [her] own due diligence and create [her] own

perspective.” Docket No. 116 at 45 (Cox I Tr. at 172:10-12).

       Cox did discuss her direct reports with Tompkins. Cox

solicited Tompkins’ thoughts on Fife during an in-person

conversation during the summer of 2016. (Cox Tr. I 157:3-

158:10). According to Cox, during that conversation Tompkins

said he “felt micromanaged, uncomfortable, felt like he had no

means to progress in his career” because of Fife. Docket No. 116

at 42 (Cox Tr. I 157:5-7).

                                        5
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 6 of 27



    V.      Termination Timeline

    A.      June 2016

    On June 9, Cox conducted a thirty-minute phone call with

Fife. Cox felt that Fife was “making himself the center of

attention,” during the call, as she says is reflected in the

words “prove, prove prove – look at me!” in her notes. Docket

No. 70 at 24 (Cox II Tr. 11:19-12:13).

    On June 20, Tompkins emailed Lambert with a proposal for

Brighthouse’s SRM team. Tompkins’ email identified several

individuals who “st[ood] out as good fits” for the SRM team.

Docket No. 98-1 at 2. Fife was listed first, with the notation

“Firm Recruitment (maybe short term time horizon based on stated

retirement ambitions—if so, would look to have him working

closely with identified successor).” Id. That same day, Cox and

Lambert conducted a phone call. Cox’s notes from the call list

“Fife-consultant 10k mo” under the header “DSM.” Docket No. 45-

12 at 10.

    The next day, on June 21, Cox conducted a meeting with the

DSMs. In a later deposition, Cox found Fife to be “aggressive,”

“forceful,” and “bullying” during this meeting. Docket No. 116

at 17 (Cox I Tr. 57:11-21, 59:24). She claimed that Fife

interrupted his colleagues and tried to make himself the center

of attention. After the meeting, Cox texted Tompkins, “I do want

to tell you about Rovner and fife given your prelim plan . . . I

                                      6
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 7 of 27



don’t think my comments on fife will be any surprise. You will

just have to rule with an iron fist.” Docket No. 62-4 at 28-29.

Tompkins responded “Fife could help me get someone else ready.”

Id. at 29.

    The following day, on June 22, Fife and Tompkins had a

phone call. Tompkins asked Fife if it would be his preference to

continue his work with HSBC (which fell under Fife’s

responsibilities as a DSM). Tompkins also told Fife that a

potential role on Tompkins’ team could include “focus on

training and developing [an] eventual successor.” Docket No. 62-

4 at 17. The next week, on June 28, Cox texted Tompkins, “I’m on

a call with hr right now discussing my leadership team. Where

are you with bill and Ron?” Docket No. 62-4 at 20. Tompkins

responded “Feeling better about Bill than Ron. Meeting with

Myles Friday.” Id.

    B.      July 2016

    Cox decided exclude Plaintiff from the DSM team in either

June or July 2016. The precise date is disputed. During her

first deposition, Cox stated that she had made the decision to

terminate Fife in July 2016. Cox explicitly denied that she had

made the decision in June 2016. However, in her second

deposition Cox indicated that she had made the decision by June

20, 2016.



                                      7
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 8 of 27



    On July 6, a human resources employee at MetLife created a

handwritten note labeled “Eric Tomkins 7/6/16” with the

following phrases written underneath and in the margin: “Bill

Fife—w/in retirement timeline? (12-18 mos.); “would need to

select successor”; “Reports into Melissa now”; “Retirement

benefits? Leave under Met or Newco?” Docket No. 45-21. The next

day, Cox texted Tompkins and asked “What did you decide on

Rovner and Fife?” Docket No. 62-4 at 32.

    On July 12, Tompkins emailed Libby Jackson, a HR employee

at MetLife. Tompkins asked if Jackson had any additional

information following their discussion on Fife, to which Jackson

responded, “the question remains how we’ll handle his transition

and how his retirement benefits will be impacted.” Docket No.

45-16 at 2.

    On July 13, Tompkins sent a colleague an organizational

chart for his proposed SRM team. The chart included Fife, and

did not include Jeffrey Dahn, who was ultimately employed by the

SRM team. Cox created handwritten note dated the next day, July

14, that included the words “L3 timing - Ron/Fife” under “Eric

7/14/16.” Docket No. 45-12 at 12.

    On July 15, Cox email Tompkins, Lambert, and two

individuals from HR. She wrote, “I’ve spoken with Eric and we

agree that Lauren Davis, Bill Fife, and Ron Rovner should be

considered for roles on his team.” Docket No. 45-19. An HR

                                      8
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 9 of 27



employee responded to everyone on the thread, stating “it puts

everyone in a better position when we don’t ask the employees to

choose between roles.” Id. Tompkins responded, “Confirming this

is accurate from my perspective.” Id.

    On July 21, Tompkins texted Lambert asking if they could

discuss his SRM team. That evening, Tompkins emailed HR

employees chart of the SRM team that included Fife as the head

of Firm Recruitment, with three unnamed employees below him. The

next day, Tompkins sent Lambert’s personal assistant an updated

version of the chart that labeled one of the subordinates

underneath Fife as “TBD- will need to take over in 18 months.”

Docket No. 98-7. In a later deposition, Tompkins stated that at

this point, his organizational plans might have been different

if he had thought Fife’s retirement would occur later.

    On July 24, Tompkins asked Fife via text to “think about

who may be a solid pick for [Fife] to mentor to get ready for

recruiting financial institutions.” Docket No. 45-20 at 5.

Tompkins made this request because there was “a known period of

time where Bill had disclosed he had intended to retire.” Docket

No. 62-4 at 56 (Tompkins II Tr. 12:12-19). Both Fife and

Tompkins discussed Dahn as a potential successor.

    Cox created handwritten notes dated July 26 that included

“Bill Fife – 18 mo - recruit & create replacement” under the

header “SRM Team – Tompkins.” Docket No. 45-12 at 13. The same

                                      9
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 10 of 27



day, Tompkins emailed Lambert to say that Tompkins thought there

was “an opportunity to get Fife a severance and pay him a

consulting fee that [would allow them] to transition the HSBC

relationship as well as the firm recruitment responsibilities

over a 12-18 month period.” Docket No. 98-9.

    C.    August 2016 and Aftermath

    On August 2, Tompkins emailed Lambert, his assistant, and

two HR employees with an organizational chart that did not

include Fife. Jeffrey Dahn was listed in the position that Fife

previously occupied, with a title change from “Firm Recruitment”

to “Financial Institutions.” Docket No. 98-10 at 3. Tompkins

testified that he and Dahn “were going to work closely” on the

job duties that Fife would have otherwise performed. Docket No.

114 at 25 (Tompkins III Tr. 90:5-10); Docket No. 62-5 at 8

(Tompkins I Tr. 99:14-21) (testifying that the “position changed

in terms of its scope over time”).

    Tompkins testified that he ultimately decided against

including Fife on the SRM team because he “couldn’t afford” to

pay Fife’s salary, which at the time was more than $500,000 per

year. Docket No. 114 at 25 (Tompkins III Tr. 89:6-23). Tompkins

testified that he thought it would be “highly offensive” to ask

Fife to take a pay-cut in order to join Brighthouse’s SRM team.

Docket No. 99-4 at 8 (Tompkins III Tr. 91:16-92:9).



                                      10
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 11 of 27



    Cox produced handwritten notes dated August 3 and labeled

“Myles [Lambert], ET [Tompkins] & HR re: Creel & Fife.” Docket

No. 45-12 at 17. The notes appear to include points that were

eventually included in Cox’s typed script for Fife’s

termination.

    Cox terminated Fife during a phone call on August 5. Later

that day, Cox texted Tompkins asking him to draft talking points

for Fife to transition MetLife’s relationship with HSBC.

Tompkins responded, “I thought we were going to give him some

flexibility around how he wants to communicate the change.”

Docket No. 62-4 at 39.     Fife’s termination was effective as of

December 31, 2016.

    In early January 2017, MetLife provided Fife with a

“Separation Agreement, Waiver, and General Release.” MetLife

stated that Fife could be eligible to receive severance payments

in exchange for executing the document. The Defendants also sent

Fife a document labeled “Disclosure Information Provided

Pursuant to the Older Workers Benefit Protection Act [OWBPA].”

The OWBPA document listed seven individuals, including Fife,

stating that they represented “[a]ll employees in the impacted

decisional unit.” Docket No. 45-14 at 2. The list did not

include Lauren Davis, Jordan Tell, Brandon Fisk, or Steve

Sugumele, all of whom were considered by Cox for a DSM position

at Brighthouse.

                                      11
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 12 of 27



                               DISCUSSION

I. Legal Framework

  A. Standard of Review

Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute exists where the evidence “is such that a reasonable

jury could resolve the point in the favor of the non-moving

party.” Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87

(1st Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d

14, 23 (1st Cir. 2017)). A material fact is one with the

“potential of changing a case’s outcome.” Doe v. Trs. of Bos.

Coll., 892 F.3d 67, 79 (1st Cir. 2018). “The court must view the

facts in the light most favorable to the non-moving party and

draw all reasonable inferences in [its] favor.” Carlson v. Univ.

of New Eng., 899 F.3d 36, 43 (1st Cir. 2018).

  B. Age Discrimination in Employment Act (“ADEA”) and
     Massachusetts Fair Employment Practices Act (“FEPA”)

     The ADEA makes it unlawful for an employer to refuse to

hire, to discharge, or to “otherwise discriminate” against any

individual with respect to “compensation, terms, conditions, or

privileges of employment, because of such individual’s age.” 29

U.S.C. § 623(a)(1).    The statute “reflects a societal

condemnation of invidious bias in employment decisions.”


                                      12
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 13 of 27



McKennon v. Nashville Banner Publ’g Co., 513 U.S. 352, 357

(1995). Where no direct evidence of age discrimination is

available, single-plaintiff ADEA and Chapter 151B claims are

analyzed under the McDonnell Douglas burden shifting framework.

See Goldman v. First Nat’l Bank of Bos., 985 F.2d 1113, 1117

(1st Cir. 1993) (applying McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-05) (1973)).1

     At the first step of the McDonnell Douglas framework, the

plaintiff must make out a prima facie case of age

discrimination. Del Valle-Santana v. Servicios Legales De Puerto

Rico, Inc., 804 F.3d 127, 129-30 (1st Cir. 2015). In a reduction

of force case, the plaintiff must show that (1) he was at least

40 years old, (2) his work met the employer’s legitimate

expectations, (3) he experienced adverse employment action, and

(4) younger persons were retained in the same position or the

employer did not treat age neutrally in taking the adverse

action. Id. The burden the plaintiff bears is “not onerous,” and

requires the plaintiff allege only enough to raise the inference

of discrimination. Cruz-Ramos v. Puerto Rico Sun Oil Co., 202

F.3d 381, 384 (1st Cir. 2000). Massachusetts law allows the


1
 The ADEA and Chapter 151B analyses are “substantially similar.”
Adamson v. Walgreens Co., 750 F.3d 73, 83 (1st Cir. 2014); see
also Woodward v. Emulex Corp., 714 F.3d 632, 637–38 (1st Cir.
2013) (“Massachusetts has adopted the Supreme Court’s approach
to employment discrimination.” (citing Sullivan v. Liberty Mut.
Ins. Co., 825 N.E.2d 522, 530 (Mass. 2005)).
                                      13
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 14 of 27



plaintiff to establish the fourth element by “producing some

evidence that [his] layoff occurred in circumstances that would

raise a reasonable inference of unlawful discrimination.”

Sullivan v. Liberty Mut. Ins. Co., 825 N.E.2d 522, 533-34 (Mass.

2005). The plaintiff’s prima facie showing creates a rebuttable

presumption of discrimination.

    At the second step, “the burden shifts to the employer to

articulate a legitimate, nondiscriminatory reason” for the

adverse action. Del Valle-Santana, 804 F.2d at 130. The burden

is of “production as opposed to persuasion.” Lewis v. City of

Boston, 321 F.3d 207, 214 (1st Cir. 2003).

    Finally, at the third step under the ADEA, the plaintiff

“must produce evidence sufficient to support a jury verdict that

it was more likely than not that the articulated reason was

pretext for actual discrimination.” Woodward v. Emulex Corp.,

714 F.3d 632, 638 (1st Cir. 2013) (quoting Matthews v. Ocean

Spray Cranberries, Inc., 686 N.E.2d 1303, 1309 (Mass. 1997));

see also Del Valle-Santana, 804 F.3d 127, 129-30 (1st Cir. 2015)

(explaining that plaintiff must show “that age was the but-for

cause of the employer’s adverse action”). At the summary

judgment stage, the plaintiff must simply “offer some minimally

sufficient evidence, direct or indirect, both of pretext and of

[the employer’s] discriminatory animus.” Acevedo-Parrilla v.



                                      14
      Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 15 of 27



Novartis Ex-Lax, Inc., 696 F.3d 128, 140 (1st Cir. 2012)

(emphasis and quotation omitted).

      At this step, the court is not concerned with whether the

stated purpose “is unwise or unreasonable.” Woodward, 714 F.3d

at 639. “Instead, [the plaintiff] must show that the stated

purpose is untruthful.” Id. “Courts may not sit as super

personnel departments, assessing the merits — or even the

rationality — of employers' nondiscriminatory business

decisions.” Mesnick v. Gen. Elec. Co., 950 F.2d 816, 825 (1st

Cir. 1991).

      That said, courts must be “particularly cautious” about

granting an employer’s motion for summary judgment where a

plaintiff has made out a prima facie case of age discrimination,

such that the issue is whether the employer’s stated reason is

pretext for discrimination. Soto-Feliciano v. Villa Cofresi

Hotels, Inc., 779 F.3d 19, 25 (1st Cir. 2015) (quoting Hodgens

v. Gen. Dynamics Corp., 144 F.3d 151, 167 (1st Cir. 1998); see

also Acevedo-Parrilla, 696 F.3d at 140 (“[C]ourts should

exercise particular caution before granting summary judgment for

employers on such issues as pretext, motive, and intent.”).

II.   Termination Claim

      1. McDonnell Douglas Step One

        a. Parties’ Arguments



                                       15
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 16 of 27



    Defendants argue that Fife cannot establish a prima facie

case of age discrimination because his claim rests only on a

“personal belief” that he would have remained employed but for

his age. Docket No. 100 at 12. Plaintiffs retort that a jury

could “easily conclude that while decisions were being made

about [Fife’s] retention or termination, decision makers and

human resources personnel were routinely discussing their

seemingly universal expectation that Mr. Fife would shortly

retire and relying on same in connection with deciding to

terminate him.” Docket No. 109 at 21.

       b. Analysis

    Both parties agree that Fife has satisfied the first three

prongs of the first step of the McDonnell Douglas framework.

    As to the fourth prong, the parties disagree as to whether

a jury could reasonably conclude that MetLife did not treat age

neutrally while implementing the RIF. Tompkins testified that he

believed in 2016 that Fife would retire within twelve to

eighteen months. The record contains evidence that Tompkins

worked closely with Lambert, Cox, and members of MetLife’s HR

team to plan and implement the RIF from March 2016 onward.

Multiple emails, text messages, and handwritten notes created by

Tompkins, Cox, and MetLife’s HR employees during June and July

2016 link Fife to a twelve-to-eighteen-month time horizon. Taken

together, this evidence is sufficient to create a genuine

                                      16
       Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 17 of 27



dispute of material fact as to whether Fife’s retirement

timeline played a substantial role in the decision to terminate

him.

       2. Step Two

       The parties agree that Defendants have met their burden of

production under step two of the McDonnell Douglas framework.

MetLife has articulated legitimate, nondiscriminatory reasons

for its termination of Fife. Regarding Cox, MetLife has produced

evidence that Cox did not retain Fife as a DSM because she

considered him to be aggressive and contrarian, and therefore

not a good fit for the Brighthouse team.          Regarding Tompkins,

MetLife has produced evidence that Tompkins’ decision was based

upon financial considerations, because Fife had a higher salary

than other members of the SRM team.

       3. Step Three

         a. Parties’ Arguments

       The Defendants argue that, because the pretext inquiry

should focus “on the motivations and perceptions of the actual

decisionmaker,” Bennett v. Saint-Gobain Corp., 507 F.3d 23, 31

(1st Cir. 2007), only Cox’s motivations are relevant to Fife’s

termination claim. The Defendants contend that Fife has failed

to produce any evidence that Cox’s proffered reason for

terminating Fife was pretext for age discrimination.



                                        17
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 18 of 27



    The Plaintiff’s pretext-related arguments focus on MetLife

as a whole, rather than Cox alone. The Plaintiff rests his claim

of pretext on three grounds: (i) the shifting explanations

offered by Defendants for his termination, (ii) comments by his

colleagues that he was close to retirement, and (iii) the

inaccurate OWBPA list that MetLife provided him upon his

retirement.

       b. Analysis

          i. “Actual decisionmaker”

    Though the pretext inquiry focuses “on the motivations and

perceptions of the actual decisionmaker,” Bennett, 507 F.3d at

31, plaintiffs can establish pretext by showing that

discriminatory comments were made by “those in a position to

influence the decisionmaker.” Santiago-Ramos v. Centennial P.R.

Wireless Corp., 217 F.3d 46, 55 (1st Cir. 2000) (denying summary

judgment because a non-decisionmaker who made discriminatory

comments held “almost daily conference calls” with the

decisionmaker during relevant time period and was asked for his

opinion regarding the plaintiff’s dismissal). Cf. Bennett, 507

F.3d at 31 (“Statements made by those who are not involved in

the decisional process normally are insufficient, standing

alone, to establish either pretext or the requisite

discriminatory animus.”).



                                      18
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 19 of 27



    Here, Cox, Tompkins, and Lambert could all be considered

“actual decisionmaker[s]” in the decision to terminate Fife.

Lambert led a “core group” of individuals, including Cox and

Tompkins, to create the RIF strategy. The Defendants themselves

have identified Cox and Lambert as two individuals involved in

the decision to terminate Fife. Docket No. 62-2 at 17-18 (“Myles

Lambert and Melissa Cox, in consultation with Human Resources

and Legal, were involved in the decision to eliminate

Plaintiff’s position.”). Even if Tompkins is not considered an

“actual decisionmaker,” a reasonable juror could infer that

Tompkins was in a position to influence Cox and Lambert.

    The Defendants raise additional arguments regarding Cox’s

state of mind. They argue, for example, that none of the

documentary evidence in the record links Fife’s purported

twelve-to-eighteen-month timeline to Cox’s decision regarding

the DSM position. The Defendants also point to Cox’s claim that

she understood the twelve-to-eighteen-month timeline to refer to

Fife’s possible service as a consultant for Brighthouse.

Credibility determinations regarding pretext, motive, and intent

are properly left for trial, however. See Acevedo-Parrilla, 696

F.3d at 140. A jury could reasonably believe that both Cox and

Tompkins decided to exclude Fife from their teams because of his

proximity to retirement.

          ii.   Shifting explanations

                                      19
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 20 of 27



    An employer’s “shifting explanations” for an adverse

employment action can support a finding of pretext. Velez v.

Thermo King de Puerto Rico, Inc., 585 F.3d 441, 449 (1st Cir.

2009) (concluding that a jury could find pretext where an

employer had offered no reason for the plaintiff’s discharge at

the time of his termination, then offered one reason in a state

agency proceeding, followed by a different reason in a judicial

proceeding).   A plaintiff can establish pretext by showing

“weaknesses, implausibilities, inconsistencies, incoherencies,

or contradictions in the employer’s proffered legitimate

reasons.” Santiago-Ramos, 217 F.3d at 56 (quotation omitted).

“In appropriate circumstances, the trier of fact can reasonably

infer from the falsity of the explanation that the employer is

dissembling to cover up a discriminatory purpose.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000). Thus,

“rejection of the defendant’s proffered reasons will permit the

trier of fact to infer the ultimate fact of intentional

discrimination.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

511 (1993) (emphasis omitted).

    Here, the Defendants have offered at least five reasons for

Fife’s termination. During Fife’s termination call on August 5,

2016, Cox explained that Fife was terminated because his

position had been eliminated. On March 21, 2017, in response to

Fife’s EEOC charge, the Defendants claimed they had to choose

                                      20
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 21 of 27



between Fife and Weingartner for a single DSM position in the

Northeast, and Fife lost. Lambert undermined this rationale

during his deposition, stating that he did not “recall that

being the situation.” Docket No. 114 at 57 (Lambert Tr. 69:21-

70:1). Cox also testified that she could have continued to

employ both Fife and Weingartner. On June 22, 2017, in response

to another employee’s Iowa Civil Rights Commission charge,

Defendants stated that they “decided to keep the DSMs with the

strongest point of sale experience.” Docket No. 119 at 4.

Lambert later testified that he didn’t believe that to be a true

statement. On March 29, 2018, Cox stated that Fife was

terminated because he was “aggressive” and “contrarian.” Docket

No. 116 at 17 (Cox I Tr. 57:11-21). On September 7, 2018,

Tompkins explained that he did not include Fife in the SRM team

because Tompkins did not want to insult Fife by asking him to

take a reduction in salary.     A jury might reasonably conclude

that these shifting justifications indicate that the Defendants’

asserted legitimate reasons were pretextual.

          iii. Retirement comments

    Defendants insist that workplace comments related to

retirement are not necessarily evidence of age-based

discrimination. Defendants cite several cases in support of

their argument that MetLife was engaged in legitimate succession

planning, rather than unlawful age discrimination. It is true

                                      21
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 22 of 27



that employers are permitted to “gather information relevant to

personnel planning without raising the specter of age

discrimination.” Wallace v. O.C. Tanner Recognition Co., 299

F.3d 96, 100 (1st Cir. 2002). Similarly, no inference of

discrimination arises from “offer[s] of early retirement,”

Acevedo-Parilla, 696 F.3d at 147, or “brief, stray remarks

[about retirement] unrelated to the termination decisional

process.” Wallace, 299 F.3d at 100.

    Defendants’ retirement-related discussions about Fife do

not fall into any of these categories, however. During the RIF,

Defendants did not ask Fife about his retirement plans or offer

him early retirement. Cf. Wallace, 299 F.3d at 99 (finding

legitimate succession planning where employer had asked

plaintiff about his retirement plans); Gonzalez v. El Dia, Inc.,

304 F.3d 63, 69-70 (1st Cir. 2002) (finding retirement-related

comments nondeterminative where neither the speaker nor the

listener had played a meaningful role in termination decision).

    Furthermore, the Defendants’ references to Fife’s

retirement exceeded stray remarks. Here, both Tompkins and

MetLife’s HR employees made repeated mention of Fife’s

retirement timeline over June and July 2016, in the context of

discussions on whether to terminate Fife’s employment. Cox also

memorialized at least one of those discussions in writing. Thus,

there is a genuine dispute of material fact as to whether the

                                      22
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 23 of 27



discussions reflected legitimate succession planning or

impermissible age discrimination.

          iv.   Incomplete OWBPA list

    Fife also argues that MetLife’s failure to include younger

workers on the OWBPA disclosure list evidences pretext. To waive

an employment discrimination claim under the ADEA, an employer

must provide a terminated employee with OWBPA documents that

properly identify the job titles and ages of all individuals

selected for termination and the job titles and ages of

individuals in the same job classification or organizational

unit who were not terminated. 29 U.S.C. § 626(f)(1). The OWBPA

“is designed to protect the rights and benefits of older

workers,” and “implements Congress' policy via a strict,

unqualified statutory stricture on waivers.” Oubre v. Entergy

Operations, Inc., 522 U.S. 422, 427 (1998). Accordingly,

employees may not waive ADEA claims “unless the employer

complies with the statute.” Id.

    Fife contends that MetLife’s OWBPA disclosure incorrectly

omitted four individuals that were part of the “decisional unit”

associated with his termination. MetLife’s list included Fife

(age 64), Vernon Carlson (age 42), David Weingartner (age 58),

Ronald Rovner (age 53), Jim Wanek (age 48), Tien Nguyen (age

36), and Karen Creel (age 45). It did not include Lauren Davis

(age late 30s or early 40s), Jordan Teel (age 34), Brandon Fisk

                                      23
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 24 of 27



(late forties), or Steve Sugumele (early forties), who were all

considered for DSM positions at Brighthouse. Fife argues that,

after viewing the OWBPA waiver that MetLife provided, a jury

could reasonably conclude that Davis, Teel, Fisk, and/or

Sugumele were excluded in an effort by Defendants to hide the

age bias in their reduction in force.

    MetLife’s faulty OWBPA waiver is not conclusive evidence of

age discrimination by itself, though it may be considered by the

jury alongside other evidence of age discrimination. “Virtually

every court that has decided the issue of whether a violation of

the OWBPA, by itself, establishes age discrimination has

concluded that it does not.” EEOC v. UBS Brinson, Inc., No. 02-

cv-3745, 2003 WL 133235, at *3 (S.D.N.Y. Jan. 15, 2003); see

also Commonwealth v. Bull HN Info. Sys., 143 F. Supp. 2d 134,

158 (D. Mass. 2001) (noting that “although violation of the

OWBPA invalidates a waiver . . . the same violation does not

itself entitle [a plaintiff] to damages in the absence of

substantive age discrimination”). The jury may consider the

OWBPA list alongside evidence that the Defendants made

retirement-related comments and offered shifting reasons for

Plaintiff’s termination.

  B. Separate Consideration of SRM and DSM Positions

    MetLife argues that the decisionmaking processes related to

the SRM and DSM positions must be considered separately. Using

                                      24
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 25 of 27



this framework, MetLife contends that Fife has raised a new

failure-to-hire claim (for the SRM position) that is separate

from his termination claim. MetLife argues that this “new” claim

must be dismissed because (1) it was not raised in Fife’s

administrative charge or civil complaint, and (2) it fails on

the merits.

    The Defendants’ proposed bifurcation of the DSM and SRM

decisionmaking processes is unsupported by the evidence. As

noted by this Court in June 2019, Fife has sought relief “only

against MetLife, not against Ms. Cox or Mr. Tompkins

individually.” Docket No. 89 at 2. Fife listed MetLife as the

sole defendant in both his EEOC charge and civil complaint. Fife

also described both his DSM and SRM duties in his EEOC charge,

and explained in his civil complaint that “at all material

times, [he] served two roles within the wholesale distribution

business.” Docket No. 1 ¶ 27.

    The recent round of discovery supports considering Fife’s

termination as the result of a single process that included both

Cox’s and Tompkins’ decisions, rather than of two separate

processes. Tompkins worked closely with Lambert and Cox during

the RIF. At the very start of the process, in March 2016,

Lambert convened an offsite meeting for a “core group” that

included Cox and Tompkins. Docket No. 114 at 12. That group was

tasked with determining the future of the third-party life

                                      25
        Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 26 of 27



insurance team. Id. The group operated under a non-disclosure

agreement, and exchanged frequent emails, phone calls, and text

messages regarding the RIF over the course of the summer of

2016.

    The record indicates that Cox and Tompkins were involved in

a joint “strategy” for the reorganization, Docket No. 98-1 at 2.

Tompkins and Cox jointly agreed that, as of July 15, Fife would

be considered for a role on the SRM team, rather than the DSM

team. Even after that date, Tompkins communicated about the

possibility of Fife performing both his DSM and SRM duties. See

Docket No. 98-9 (Tompkins email to Lambert, dated July 26)

(explaining that retaining Fife as a consultant could allow

Brighthouse “to transition the HSBC relationship [which fell

under Fife’s DSM duties] as well as the firm recruitment

responsibilities [which fell under Fife’s SRM duties] over a 12-

18 month period”).

    Given the close coordination of Lambert, Cox, and Tompkins

during the RIF, Fife “is not introducing a new theory of

liability in referencing [Tompkins’] remarks. He is merely

augmenting the evidentiary basis for the very same age

discrimination claim that he had already sufficiently pled.”

Soto-Feliciano, 779 F.3d at 26. Fife has not raised a new claim.




                                         26
     Case 1:17-cv-11387-PBS Document 138 Filed 11/15/19 Page 27 of 27



                                  ORDER

    MetLife’s renewed motion for summary judgment (Docket No.

96) is DENIED.



SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                      27
